STEAGALL, Justice.
Leslie D. Wise appeals from the dismissal, after an ore tenus hearing by the probate court, of her motion to determine heirship in connection with the estate of Edward R. Gayles. Specifically, Wise sought a determination that she was the natural child of Gayles.
The judgment is due to be affirmed on the authority of Winston v. Morrisette, 203 Ala. 76, 82 So. 135 (1919) (ore tenus findings by probate court, where petitioner’s legitimacy was at issue, are not disturbed on appeal unless plainly contrary to the great weight of the evidence), and Davis v. Davis, 278 Ala. 328, 178 So.2d 154 (1965) (ore tenus judgment by the probate court is not disturbed unless palpably erroneous). See, also, Humphries v. Whiteley, 565 So.2d 96 (Ala.1990) (trial court’s judgment following ore tenus hearing will be affirmed if supported by “any credible evidence”).
AFFIRMED.
HORNSBY, C.J., and MADDOX, ALMON and ADAMS, JJ., concur.